Citation Nr: 0201759	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 28, 1947 rating action that severed service 
connection for psychoneurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May to October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim that 
there was CUE in the October 1947 rating action that severed 
service connection for psychoneurosis.


FINDINGS OF FACT

1.  By rating action dated October 28, 1947, the RO severed 
service connection for psychoneurosis, mixed.  

2.  This determination was consistent with the evidence of 
record, and correct application of law extant, at the time of 
the October 1947 rating action.

3.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the October 1947 severance action.

4.  There is no undebatable error of fact or law in the 
October 1947 rating action that would change the outcome.


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of CUE.  
38 C.F.R. § 2.1009 (as in effect in 1947); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On the entrance examination in May 1944, the psychiatric 
diagnosis was normal.  A Questionnaire Regarding Health dated 
in June 1944 indicates that the veteran reported that he had 
had a nervous breakdown.  On psychiatric evaluation in July 
1944, it was noted that the veteran had been referred for 
frequent headaches.  The veteran stated that the headaches 
began five years earlier and that they were very severe.  He 
related that they occurred irregularly, sometimes every month 
and a half or twice in 11/2 weeks.  He claimed that the 
headaches lasted from five to ten hours.  He maintained that 
the attacks began with a blindness until he saw patches of 
objects.  He added that, usually, the left side was blacked 
out and that sometimes the right side was blacked out.  He 
further reported that he saw flashes of red in front of his 
face.  Then, he described that his head starts to ache as if 
he were in a pressure tank.  He noted that the pain was 
ordinarily all over and in front, but more on the left side.  
He stated that there was pain over both eyes and that he 
could hardly talk.  He asserted that he knew what he wanted 
to say, but when he started to talk, a different word popped 
out.  He related that during an attack, he could not 
understand what people said to him, although he was able to 
hear them.  It was indicated that the veteran began having 
headaches at the age of fourteen and had had them 
periodically ever since.  The examiner commented that the 
veteran appeared to have a type of migraine headache that was 
influenced by emotional factors.  He added that the 
hemianoptic symptoms and the aphasic symptoms were 
particularly interesting.  Finally, he noted that organic 
disease of the central nervous system should be ruled out.  
It was recommended that the veteran should be referred to the 
neuropsychiatric service for further study.

In a statement dated in September 1944, the veteran's 
commanding officer reported that the veteran had become sick 
while working in July of that year.  It was reported that the 
veteran had turned extremely pale and complained of very 
severe headaches.  When questioned, the veteran reportedly 
indicated that he had been getting such very severe headaches 
off and on for the previous few years.  The officer noted 
that it was very evident that the veteran was ill, as he was 
shaking continuously and was extremely pale.  He further 
indicated that the last time the veteran had been brought to 
his attention was after the veteran was marching back from a 
class and it was reported that he had fainted in his hut.  
The veteran was reportedly trembling all over and did not 
seem able to speak.

The service medical records also show that the veteran was 
hospitalized on two occasions in July 1944 and again from 
August to October 1944.  During the last period of 
hospitalization, the veteran complained of "sick headaches" 
for the previous six years.  He stated that "they 
temporarily take my senses away and I lose complete 
control..."  It was noted that the veteran seemed to be 
extremely unstable emotionally and was quite tremulous and 
shaky throughout the interview.  The veteran related that he 
had been rather nervous all his life and indicated that he 
had experienced nightmares frequently in civilian life.  He 
was described as being quiet, shy and over-dependent on his 
mother throughout his life.  It was indicated that he had 
been reclassified but despite the limited type of duty, he 
had been unable to get along satisfactorily.  An examination 
revealed that he was markedly tense, anxious apprehensive, 
tremulous and preoccupied.  He was unable to concentrate and, 
at times, became rather confused and perplexed.  He exhibited 
marked diaphoresis and dermagraphy.  It was stated that due 
to the increased emotional instability and the somatic 
complaints, the veteran was to be presented to the Medical 
Board with the recommendation that he be separated from 
service.  The diagnosis was psychoneurosis, mixed, anxiety 
and hysterical features, severe.  It was noted that the 
condition had existed prior to service.  This conclusion as 
to the origin of his condition was also reached on the 
previous in-service hospitalizations.

A Certificate of Disability for Discharge dated in September 
1944 reflects a diagnosis of psychoneurosis, mixed, anxiety 
and hysterical features, severe.  It was indicated that this 
condition totally incapacitated the veteran as he was unable 
to perform drills, marches and other duties required of a 
soldier because of emotional and vasomotor instability, 
restlessness, tremulousness, psychosomatic complaints, 
apprehension and preoccupation.  The Certificate noted that 
the condition had had its onset in childhood and that the 
veteran became unfit for duty in August 1944.  It was 
specifically noted that the condition existed prior to the 
veteran's entry into service and was not aggravated by 
service.  

The veteran submitted a claim for service connection for 
nervousness and migraine headaches in October 1944.  He 
reported that he had been treated by a private physician in 
October 1943 for a nervous disability.  

By rating action dated in October 1944, the RO granted 
service connection for psychoneurosis, mixed, based on 
aggravation by service.  

The veteran was afforded a psychiatric examination by the 
Department of Veterans Affairs (VA) in October 1946.  He 
complained of migraine headaches for the previous eight 
years.  He related that his attacks of severe headaches began 
when he was approximately fourteen years old and seemed to be 
getting farther apart, but lasted longer.  An examination 
revealed that the veteran was rather tense, but emotionally 
flattened and acted as if he were somewhat under the 
influence of a sedative.  He was able to cooperate and answer 
questions readily and without hesitation.  Between questions, 
he seemed to lapse into a somewhat withdrawn state.  The 
veteran's memory was good for both recent and remote events.  
He denied hallucinations or delusions.  He was well oriented 
in all spheres.  His comprehension and grasp of general 
information were adequate.  His main difficulty was in the 
sphere of the episodes.  They were described as coming on 
with a feeling as though he were detached from his 
surroundings and remote from everything.  When he looked at 
things, he saw only 1/2 of them.  These were accompanied by 
severe headaches, but no nausea or vomiting.  During two 
spells, he noticed that when he tried to say a certain word 
or a group of words, the wrong ones seemed to come out.  He 
also had the feeling of being very sleepy with the attacks.  
He was fully conscious through the attacks, but was unable to 
control his symptoms.

The diagnosis was psychoneurosis, hysteria, manifested by 
migrainous headaches, associated with episodes of aphasia and 
hemianopsia, and depersonalization phenomena, similar to 
epileptic equivalents.  The examiner commented that the 
veteran had a complaint of migrainous headaches extending 
back over a period of many years.  He stated that the veteran 
should never have been inducted into service and that his 
condition was neither aggravated nor changed by his short 
period of military service.  He added that the veteran was 
obviously unfit, although the judgment at the time of 
induction would have unnecessarily been based purely on his 
own story and, therefore, not entirely acceptable.  Finally, 
the examiner commented that the veteran was definitely 
socially and vocationally impaired by his psychoneurosis that 
existed prior to service and was not aggravated by service.

In a rating work sheet dated in August 1947, the RO concluded 
that the October 1944 rating action that granted service 
connection for psychoneurosis, mixed, involved CUE in that 
the evidence in the file was not sufficient to support a 
grant of service connection.  Based upon the evidence of a 
history of recurrent headaches prior to service, 
hospitalization after fifty days of service with similar 
complaints, no record of injury or undue stress in service, 
and a report of an examination indicating no increase in 
disability in service, it was indicated that service 
connection should be severed.

By letter dated in August 1947, the veteran was informed that 
it had been determined that he was no longer entitled to 
service connection for his nervous condition, and that, 
therefore, it was necessary to sever service connection 
previously granted.  He was advised that a rating action to 
accomplish this would be deferred for sixty days from the 
date of the letter, and that during that period, the veteran 
would have the right to submit new and material evidence to 
establish that his nervous condition was incurred in or 
aggravated by service.  The letter indicated that if he 
agreed with the proposed rating, further action was not 
necessary and that the severance of service connection and 
the discontinuance of compensation would be made as 
previously stated.  

In a rating sheet dated in October 1947, the RO noted that 
the veteran had not submitted evidence in objection to the 
proposed severance of service connection for psychoneurosis, 
mixed.  

A VA administrative document of record establishes that VA 
payment of benefits to the veteran were ordered stopped 
effective October 31, 1947 due to the severance of service 
connection.  In this regard, notice of severance of service 
connection is not contested.

Analysis 

Pursuant to the law in effect at the time of the October 1947 
rating action, service connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 471 (as in effect in October 1947).

For the purpose of paragraph 1(a), Part 1, Veterans 
Regulation No. 1(a), as amended, every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Only those defects, infirmities and disorders 
recorded at the time of examination are to be considered as 
noted.  History of the preservice existence of defects, 
infirmities or disorders recorded at the time of examination 
for acceptance and enrollment does not constitute a notation 
of such conditions, but will be considered together with all 
other material evidence in determinations as to the inception 
of such defects, infirmities or disorders.  Veterans 
Regulation 1(a), Part I, Section 1063(B) (as in effect in 
October 1947).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which are to be considered to determine whether the increase 
is due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 2.1063(i) (as in effect in October 1947).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2001).

Authority to sever service connection upon the basis of clear 
and unmistakable error (the burden of proof being upon the 
Government)...is vested in regional offices and centers.  
Service connection will not be severed in any case on a 
change of diagnosis in the absence of the certification 
hereinafter provided.  38 C.F.R. § 2.1009(d) (as in effect in 
October 1947).

The question before the Board is whether there was CUE in the 
October 1947 rating action that severed service connection 
for psychoneurosis, mixed.  In order to find that the October 
1947 rating action was clearly and unmistakably erroneous, 
however, it must be concluded that the evidence of record at 
the time service connection was severed was such that the 
only possible conclusion was that the veteran's psychiatric 
disability was incurred in or aggravated by active service.  
CUE requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "[i]n effect, [section] 3.105(d) 
places at least as high a burden of proof on the VA when it 
seeks to sever service connection as [section] 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned."  Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991); see also Graves v. Brown, 6 Vet. 
App. 166 (1994).  In Graves, the Court observed that "VA must 
meet the burden of proof and demonstrate that the granting of 
service connection was clear and unmistakable error; failure 
to do so is error as a matter of law."  Id., at 170.


In addition, the Court held in Graves that clear and 
unmistakable error "is defined the same under 38 C.F.R. § 
3.105(d) as it is under 38 C.F.R. § 3.105(a)."  Graves, 6 
Vet. App. at 170.  The Court then described the high burden 
of proof required for a showing of clear and unmistakable 
error by reiterating the definition it has provided for clear 
and unmistakable error in relevant case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310,  
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied.  
Id. at 313.  With regard to challenges to 
prior decisions by a claimant under 38 
C.F.R. § 3.105(a), the Court held in 
Russell that a "clear and unmistakable 
error" must be the sort of error which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made.  Id.  "It must always 
be remembered that [clear and 
unmistakable error] is a very specific 
and rare kind of 'error.'  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

In order to find that the October 28, 1947 rating decision 
was clearly and unmistakably erroneous, it must be concluded 
that the evidence of record at the time it was rendered was 
such that the only possible conclusion based on the evidence 
of record at those times was that service connection was 
warranted for a psychiatric disability.  Such a conclusion 
cannot be made in this case.  

In this case, service connection was granted on the basis of 
aggravation of a preexisting condition.  The veteran, through 
his representative, argues that service connection should 
have been granted on a direct basis, as there was no 
indication on the entrance examination of a psychiatric 
disability.  The fact remains that the service medical 
records demonstrated that the veteran had complaints of 
headaches prior to service.  The record is replete with his 
history to this effect.  It was based, in part, on this 
history that a medical conclusion was reached during service 
that the veteran's psychiatric disability was present prior 
to service.  It is significant to point out that the 
Certificate of Disability for Discharge found, in addition, 
that the veteran's psychoneurosis was not aggravated in 
service.  Moreover, the same conclusion, that is, that the 
veteran's psychiatric disability was present prior to service 
and was not aggravated by service, was also made on the 
October 1946 VA psychiatric examination.  Thus, the only 
medical evidence in the claims folder at the time of the 
October 1947 rating action that severed service connection 
was to the effect that the veteran's psychiatric disability 
was present prior to service and did not increase in severity 
in service.  In this regard, the Board notes that the veteran 
has asserted that such history by the veteran may not be used 
against him.  The provisions of 38 C.F.R. § 3.304(b)(3) 
(2001) were not in effect at the time of the October 1947 
rating decision.  Further, the law in effect in October 1947 
provided for consideration of the veteran's reporting of his 
medical history, given in conjunction with medical treatment, 
together with all other material evidence in determinations 
as to the inception of disorders.  Veterans Regulation 1(a), 
Part 1, Section 1063 (as in effect in October 1947).

The nature of the veteran's allegations, i.e., service 
connection should have originally been granted on a different 
basis, or that the preexisting condition was aggravated in 
service, does not form the basis of CUE.  A mere disagreement 
with how the RO evaluated the facts before it does not 
constitute an allegation that is adequate to raise a CUE 
claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. 
Brown, 6 Vet. App. 242 (1994).  In essence, the veteran's 
argument regarding how service connection should have been 
established boils down to a reweighing of the evidence.  

In Luallen, 8 Vet. App. at 96, the Court further noted that 
"the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  In this case, the veteran has not 
provided "persuasive reasons . . .as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

Finally, the Board notes that while it has considered the 
possible  application of the recently enacted Veterans Claims  
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA), and the regulations promulgated with respect thereto 
(66 Fed. Reg.  45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)), the case of 
Livesay v. Principi, 15 Vet. App. 165 (2001) held that the 
VCAA did not apply to motions for CUE.  As the  regulations 
do not provide any rights other than those provided by the 
Act itself, the Board finds that further development is not 
warranted in this matter under either the VCAA or the 
regulations that have been promulgated to  implement the 
VCAA. 


ORDER

Since the veteran has not properly raised the issue of CUE, 
the appeal is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

